Citation Nr: 0321322	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  97-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an extension beyond February 29, 1996, for a 
convalescent rating pursuant to 38 C.F.R. § 4.30 (1999).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from December 1956 to May 
1958.  This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which, in pertinent part, 
denied an extension of a convalescent rating.  The Board also 
denied the benefit sought in a decision issued in June 2000.  

The veteran appealed the Board's June 2000 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  Following enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which was signed into law in November 2000, the 
Secretary submitted a May 2002 motion requesting remand of 
the claim.  By an Order issued in June 2001, the Court 
granted the Secretary's motion and vacated the June 2000 
decision.


REMAND

Following the Court's June 2001 Order vacating the Board's 
June 2000 decision, the Board, by action undertaken in April 
2002, initiated additional development of the claim.  That 
development included notifying the veteran of changes in 
regulations applicable to his claim, as well as obtaining 
additional clinical records.  

Following the decision of the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the veteran's attorney submitted a May 
2003 argument that the Federal Circuit's decision requires 
the Board to remand the veteran's claim.  

Accordingly, since the veteran, through his attorney, has 
requested that the claim be remanded, and to ensure the 
veteran due process of law as described by the Federal 
Circuit, the case is remanded for the following action:

1.  The veteran should be notified of the enactment 
of the VCAA, of his responsibilities under the Act, 
and of VA's duties and responsibilities under the 
Act.  The veteran should be notified of the types 
of evidence which would be relevant to substantiate 
his claim, and should be advised of alternative 
types of evidence he may submit or identify.  The 
veteran should be advised of the period of time in 
which he may timely submit or identify evidence 
which might substantiate his claim.  

2.  After the preceding has been accomplished and 
further development as may be subsequently deemed 
necessary undertaken, the veteran's claim should be 
re-adjudicated.  If the decision remains adverse to 
the veteran, he and his attorney should be 
furnished a supplemental statement of the case 
(SSOC), if in order.  The veteran and his attorney 
should be afforded the applicable period of time 
for response.  

The case should then be returned to the Board, if in order, 
following the requested development, and the completion of 
the usual adjudicative procedures.  The purpose of this 
remand is to accord the veteran due process of law.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

No action is required of the appellant or his representative 
until further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




